IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-31410
                           Summary Calendar



WILBERT EDMOND, JR.,

                                           Plaintiff-Appellant,

versus

BARON KAYLO; RUSSELL DESSELL;
PACHETO, DR.,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                            (00-CV-1242)
                       --------------------
                           July 30, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant    Wilbert   Edmond,   Jr.,   Louisiana   state

prisoner # 97367, appeals from the district court’s denial of his

request for a temporary restraining order (TRO) and sanctions.       If

necessary, we must examine the basis of our jurisdiction sua

sponte.   Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).

Federal appellate courts have jurisdiction over appeals only from

(1) final orders, 28 U.S.C. § 1291; (2) interlocutory orders

falling within specific classes, 28 U.S.C. § 1292(a); (3) orders

that are deemed final due to jurisprudential exception; or (4)

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
orders that have been properly certified as final pursuant to FED.

R. CIV. P. 54(b) or that have been properly certified for appeal by

the district court, pursuant to 28 U.S.C. § 1292(b).   See Dardar v.

Lafourche Realty Co., Inc., 849 F.2d 955, 957 (5th Cir. 1988); Save

the Bay, Inc. v. United States Army, 639 F.2d 1100, 1102 (5th Cir.

1981).    As a denial of an application for a TRO is not covered by

any of the foregoing categories, it is not an appealable order.

Matter of Lieb, 915 F.2d 180, 183 (5th Cir. 1990); Faulder v.

Johnson, 178 F.3d 741, 742 (5th Cir.), cert. denied, 527 U.S. 1018

(1999).

     For lack of appellate jurisdiction, Edmond’s appeal from the

denial of his motion for a TRO and sanctions is

DISMISSED.




                                  2